Citation Nr: 1111759	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-28 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disability, to include post traumatic stress disorder (PTSD), for accrued benefits purposes.

3.  Entitlement to burial benefits.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  The Veteran died in December 2005.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from August 2006 and December 2008 rating decisions and an April 2007 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO)in Louisville, Kentucky.  

In her substantive appeal to the Board, received in September 2007, the appellant requested a hearing.  In a letter to VA dated in August 2009, the appellant's representative clarified that she did not want a hearing.  Accordingly, the request for a hearing is withdrawn and the Board will proceed with consideration of this appeal based on the evidence of record.  38 C.F.R. § 20.704(e).  

The record reflects that the appellant submitted additional evidence that has not been reviewed by the RO.  By a February 2011 statement, her accredited representative related that she was waiving the right to have this additional evidence reviewed by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.

The issues of entitlement to accrued benefits and burial benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in December 2005; his death certificate indicated that the immediate cause of death was dissecting aorta and other vessels due to or as a consequence of arteriosclerotic vascular disease.  Hypertension, obesity, and coronary artery disease were listed as other significant conditions that contributed to death but did not result in the underlying cause.  

2.  The Veteran served in the Republic of Vietnam from June 1966 to June 1967.

3.  Coronary artery disease was a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e), 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for the cause of the Veteran's death on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).




LAW AND ANALYSIS

1.  Entitlement to service connection for the cause of the Veteran's death.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(a)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Section 3.307(a)(6)(iii) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Board observes that effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia, chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  The term "ischemic heart disease" is noted to include, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  New Note 3 at the end of § 3.309 reads as follows: "For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  This amendment is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  Accordingly, the amendment applies to the appellant's claim.

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as outlined above, the Board concludes that entitlement to service connection for the cause of the Veteran's death is warranted.  The Veteran's death certificate reflects that he died in December 2005.  The immediate cause of death was dissecting aorta and other vessels due to or as a consequence of ASVD (arteriosclerotic vascular disease).  Hypertension, obesity, and CAD (coronary artery disease) were listed as other significant conditions that contributed to death but did not result in the underlying cause.  

The Board observes that the Veteran's service personnel records reflect that he served in Vietnam from June 1966 to June 1967.  38 C.F.R. § 3.307(a)(6)(iii).  As such, he is presumed to have been exposed to herbicides.  Further, one of the significant conditions that contributed to his death was CAD, which is considered an ischemic heart disease, a disease for which service connection is presumptively awarded.  38 C.F.R. § 3.309(e).  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  The Board concludes that CAD meets the criteria of a contributory cause of death, especially since it affected the Veteran's heart, a vital organ.  38 C.F.R. § 3.312(c)(3).  Accordingly, entitlement to service connection for the cause of the Veteran's death is granted.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.


REMAND

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disability, to include post traumatic stress disorder (PTSD), for accrued benefits purposes.

The Board observes that the appellant was not provided with the provisions of 38 C.F.R. § 3.1000 in the August 2009 statement of the case (SOC).  She must be provided with such on remand.  

3.  Entitlement to burial benefits.  

In April 2007, the RO denied the appellant's claim for burial benefits.  In April 2007, she filed a notice of disagreement (NOD) "I disagree with you all on plot and interment."  However, it does not appear that a SOC has been issued with regard to this claim.  When there has been an adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a SOC.  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of an SOC on the issue of entitlement to burial benefits is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the appellant with the provisions of 38 C.F.R. § 3.1000 with regard to her claim for accrued benefits.  

2.  An SOC, containing all applicable laws and regulations, on the issue of entitlement to burial benefits must be issued.  Manlincon, 12 Vet. App. 238.  The appellant should be advised of the time period in which to perfect her appeal.  Only if the appellant's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


